            Case 2:19-cv-00893-RJC Document 73 Filed 08/03/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PYROTECHNICS MANAGEMENT, INC.,                    )
                                                  )
             Plaintiff,                           )     Civil Action No. 2:19-cv-00893
                                                  )
       v.                                         )
                                                  )     JURY TRIAL DEMANDED
XFX PYROTECHNICS LLC and fireTEK,                 )
                                                  )
             Defendants.                          )

                           PLAINTIFF’S PROPOSED WITNESS LIST

       Plaintiff Pyrotechnics Management, Inc. designates the following witnesses for the

August 19, 2020 preliminary injunction hearing in this action:


       1. Daniel Barker

       2. Kenneth Schroyer

       3. Eli Hughes

       4. Nathan Lasut

       5. Laurian Antoci

       6. Ralph Piacquadio

       7. David Hunter

       8. Robert Capuro

       Plaintiff reserves the right to call any witness (i) disclosed or designated by Defendants;

or (ii) for rebuttal purposes. Further, Plaintiff reserves the right to amend or supplement this list

in light of rulings by the Court, unanticipated changes in witness availability, and evidence and

testimony presented by Defendants.




                                                  1
        Case 2:19-cv-00893-RJC Document 73 Filed 08/03/20 Page 2 of 3




                             Respectfully submitted,


                             /s/ Kevin C. Harkins
                             /s/ Fred Tolhurst
                             /s/ Lucy E. Hill
                             Kevin C. Harkins, Esq.
                             Fred Tolhurst, Esq.
                             Lucy E. Hill, Esq.
                             Dentons Cohen & Grigsby P.C.
                             625 Liberty Ave.
                             Pittsburgh, PA 15222-3152
                             kevin.harkins@dentons.com
                             fred.tolhurst@dentons.com
                             lucy.hill@dentons.com

Dated: August 3, 2020        Attorneys for Plaintiff, Pyrotechnics Management, Inc.




                                       2
         Case 2:19-cv-00893-RJC Document 73 Filed 08/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on August 3, 2020 pursuant to Local Rule 5.5 of the United States

District Court for the Western District of Pennsylvania, the foregoing Plaintiff’s Proposed

Witness List was served upon the parties of record by the Court’s electronic filing system.




                                                /s/ Kevin Harkins
